Citation Nr: 1812871	
Decision Date: 03/01/18    Archive Date: 03/13/18

DOCKET NO.  14-42 244	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Whether new and material evidence has been presented to reopen a claim of service connection for PTSD.

2.  Whether new and material evidence has been presented to reopen a claim of service connection for a lumbar spine condition.

3. Whether new and material evidence has been presented to reopen a claim of service connection for a cervical spine condition.

4.  Entitlement to service connection for an acquired psychiatric disorder, to include depression and PTSD and to include as due to military sexual trauma.

5.  Entitlement to service connection for hypertension.

6.  Entitlement to service connection for bilateral foot condition, to include plantar fasciitis.

7.  Entitlement to an increased rating in excess of 10 percent for a service-connected left toe callus.


REPRESENTATION

Veteran represented by:	Kathy A. Lieberman, Attorney


ATTORNEY FOR THE BOARD

M. Coyne, Associate Counsel


INTRODUCTION


The Veteran served on active duty with the United States Navy from September 1977 to September 1979.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a February 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

Although the Veteran initially requested a hearing when he filed his formal appeal, this request was withdrawn in November 2017 correspondence.  As such, the Board will proceed to adjudicate the Veteran's appeal.

Because the Board is reopening the Veteran's claim of entitlement to PTSD, and because additional evidence of record indicates that there is substantial overlap between the Veteran's PTSD and depression claims, the Board has re-characterized the Veteran's separate PTSD and depression appeals as a claim of entitlement to service connection for an acquired psychiatric disorder, to include depression and PTSD.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  

The issues of entitlement to service connection for a bilateral foot condition and entitlement to an increased rating for residuals of a left toe callus condition are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  An April 2010 rating decision denied service connection for PTSD; the Veteran did not perfect an appeal.

2.  Evidence submitted since the April 2010 rating decision, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the Veteran's PTSD claim, and therefore raises a reasonable possibility of substantiating the claim.

3.  A July 2011 rating decision denied service connection for a lumbar spine disability; the Veteran did not perfect an appeal.

4.  Evidence submitted since the July 2011 rating decision, by itself or when considered with previous evidence of record, does not relate to an unestablished fact necessary to substantiate the Veteran's lumbar spine claim, and therefore does not raise a reasonable possibility of substantiating the claim.

5.  A July 2011 rating decision denied service connection for cervical spine disability; the Veteran did not perfect an appeal.

6.  Evidence submitted since the July 2011 rating decision, by itself or when considered with previous evidence of record, does not relate to an unestablished fact necessary to substantiate the Veteran's cervical spine claim, and therefore does not raise a reasonable possibility of substantiating the claim.

7.  The Veteran's depression was incurred in active duty service.

8.  The Veteran's hypertension was not incurred during active duty service and did not have its onset within one year of the Veteran's separation from active duty service.


CONCLUSIONS OF LAW

1.  The April 2010 rating decision which denied service connection for PTSD is final.  38 U.S.C. § 7105 (2012).

2.  New and material evidence has been received since the April 2010 rating decision and the claim of entitlement to service connection for PTSD is reopened.  38 U.S.C. §§ 5108, 7105 (2012); 38 C.F.R. § 3.156 (2017).

3.  The July 2011 rating decision which denied service connection for a lumbar spine disability is final.  38 U.S.C. § 7105 (2012).

4.  New and material evidence has not been received since the July 2011 rating decision and the Veteran's petition to reopen his claim of entitlement to service connection for a lumbar spine disability is denied.  38 U.S.C. §§ 5108, 7105 (2012); 38 C.F.R. § 3.156 (2017).

5.  The July 2011 rating decision which denied service connection for a cervical spine disability is final.  38 U.S.C. § 7105 (2012).

6.  New and material evidence has not been received since the July 2011 rating decision and the Veteran's petition to reopen his claim of entitlement to service connection for a cervical spine disability is denied.  38 U.S.C. §§ 5108, 7105 (2012); 38 C.F.R. § 3.156 (2017).

7.  The criteria for entitlement to service connection for depression have been met.  38 U.S.C. §§ 1101, 1131, 7105 (2012); 38 C.F.R. §§ 3.303, 3.304, 3.306 (2017).

8.  The criteria for entitlement to service connection for hypertension have not been met.  38 U.S.C. §§ 1101, 1131, 7105 (2012); 38 C.F.R. §§ 3.303, 3.304, 3.306, 3.307, 3.309 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. VA's Duty to Notify and Assist

A. Acquired Psychiatric Disorder Claims

Because the benefit is being granted in full, any development or notification actions under the Veterans Claims Assistance Act of 2000 (VCAA) do not avail the Veteran in pursuit of his new and material evidence petition for PTSD and entitlement to an acquired psychiatric disorder.  See 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126.  As such, a discussion of whether the VA has met its statutory and regulatory duties to notify and assist the Veteran with development of his claim is not necessary.

B. New and Material Evidence for Lumbar and Cervical Spine and Service Connection for Hypertension

Neither the Veteran nor his attorney has raised any other issues with the duty to notify or duty to assist.  See Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott, 789 F.3d 1375, to a duty to assist argument).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Shinseki v. Sanders, 556 U. S. 396 (2009).

II. New and Material Evidence Petitions

A review of the record reveals that prior to the rating decision on appeal the Veteran was most recently denied service connection for lumbar and cervical spine conditions in a July 2011 rating decision and was most recently denied service connection for PTSD in an April 2010 rating decision.

In general, VA rating decisions that are not timely appealed are final.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.302.  However, pursuant to 38 U.S.C. § 5108, a finally disallowed claim may be reopened when new and material evidence is presented or secured with respect to that claim.  In such a case, the claim is reopened and the former disposition of that case is reviewed de novo and readjudicated.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).

A finally adjudicated claim is an application which has been allowed or disallowed by the agency of original jurisdiction, the action having become final by the expiration of one year after the date of notice of an award or disallowance, or by denial on appellate review, whichever is the earlier.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.160(d), 20.302, 20.1103.  Here, the July 2011 lumbar and cervical spine decision became final because the Veteran did not submit a timely appeal, nor did he submit additional evidence in support of his claim prior to the expiration of the appeal period.  With regard to the Veteran's April 2010 PTSD rating decision, although the Veteran filed a Notice of Disagreement (NOD) with that rating decision, he did not file a timely formal appeal after issuance of a November 2011 statement of the case.  Accordingly both the April 2010 and July 2011 rating decision constitute final adjudication of the underlying service connection claims.

New evidence is defined as evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  See 38 C.F.R. § 3.156(a).  

In Shade v. Shinseki, 24 Vet. App. 110, 118 (2010), the United States Court of Appeals for Veterans Claims (Court) stated that when determining whether the submitted evidence meets the definition of new and material evidence, VA must consider whether the new evidence could, if the claim were reopened, reasonably result in substantiation of the claim.  Id. at 118.  Thus, pursuant to Shade, evidence is new if it has not been previously submitted to agency decisionmakers and is material if, when considered with the evidence of record, it would at least trigger VA's duty to assist by providing a medical opinion, which might raise a reasonable possibility of substantiating the claim.  Id.  

Applying the foregoing to the Veteran's PTSD claim, since the time of the April 2010 rating decision the Veteran has received additional overlapping mental health diagnoses, the Veteran has submitted several lay statements with details of the military sexual trauma he experienced in service, and a positive etiology opinion has been submitted with regard to a nexus between the Veteran's military sexual assault and his mental health symptoms.  This evidence was not previously considered at the time of the April 2010 rating decision, and raises a reasonable probability of substantiating the claim.  Accordingly, the Board finds that reopening of the Veteran's claim of entitlement to service connection for PTSD is warranted.  38 U.S.C. §§ 5108, 7105 (2012); 38 C.F.R. § 3.156 (2017).

As for the Veteran's lumbar spine and cervical spine claims, since the time of the July 2011 rating decision, no new and material evidence has been submitted.  The previous denial of the Veteran's lumbar spine and cervical spine claims was predicated on lack on in-service incurrence for the purposes of direct service connection and lack of medical nexus with regard to whether the Veteran's cervical and lumbar spine conditions were secondary to his left toe callus condition.  Evidence submitted or otherwise submitted since the July 2011 rating decision, including but not limited to additional VA treatment records, would not, even when considered with the evidence of record, reasonably result in substantiation of the claim.  Accordingly, the Board finds that reopening of the Veteran's claim of entitlement to service connection for lumbar and cervical spine conditions is not warranted.  38 U.S.C. §§ 5108, 7105 (2012); 38 C.F.R. § 3.156 (2017).

III.  Entitlement to Service Connection

The Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The evaluation of evidence generally involves a three-step inquiry.  First, the Board must determine whether the evidence comes from a "competent" source.  The Board must then determine if the evidence is credible, or worthy of belief.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007).  The third step of this inquiry requires the Board to weigh the probative value of the evidence in light of the entirety of the record. 

Additionally, when the positive evidence supporting a claim and the negative evidence indicating a denial of the claim is relatively equal, the Veteran is entitled to the benefit of the doubt.  See 38 U.S.C. §5107 (b); 38 C.F.R. §§ 3.102, 4.3 (2016).  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran.  See id.  

Service connection may be granted for a disability resulting from disease or injury that is incurred in or aggravated by active military service.  38 U.S.C. § 1110; 38 C.F.R. § 3.303.  To establish service connection for the claimed disorder, the three following criteria must be met: (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical, or in certain circumstances, lay evidence of a nexus between the claimed in-service disease or injury and the current disability.  See 38 C.F.R. § 3.303; see also Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247, 253 (1999).  For the first criterion of a service connection claim, a disability is considered current so long as it exists at the time the claim is filed or during the pendency of the appeal.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).

Additionally, VA has identified certain chronic diseases for which medical nexus may be presumed if certain criteria are met; hypertension and psychoses are such chronic diseases.  38 C.F.R. §§ 3.303(a), (b), 3.309(a).  Accordingly, for the purposes of presumptive nexus, the third criterion requiring a nexus between the in-service, event, disease or injury and the claimed disability may be satisfied in one of two ways.  First, the nexus element may be satisfied by evidence that the chronic disease at issue here manifested itself to a compensable degree within one year of separation from service.  38 U.S.C. §§ 1101, 1112 (2012); 38 C.F.R. §§ 3.307, 3.309.  Or, alternatively, the Veteran may show entitlement to service connection by demonstrating a continuity of symptomology after discharge. 38 C.F.R. § 3.303(b); see generally Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

Service connection for PTSD specifically requires medical evidence to include: (1) diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); (2) a link, established by medical evidence, between current symptoms and an in-service stressor; and (3) credible supporting evidence that the in-service stressor occurred.  38 C.F.R. § 3.304(f). 

Additionally, in PTSD cases in which, as here, the veteran asserts personal assault as the in-service stressor, VA has provided for special evidentiary-development procedures, including interpretation of behavior changes by a clinician and interpretation in relation to a medical diagnosis.  See Patton v. West, 12 Vet. App. 272, 280 (1999).  Moreover, the United States Court of Appeals for the Federal Circuit (Federal Circuit Court) observed that 38 C.F.R. § 3.304(f)(5) specifically states that a medical opinion may be used to corroborate a personal-assault stressor, noting "medical opinion evidence may be submitted for use in determining whether the occurrence of a stressor is corroborated."  See Menegassi v. Shinseki, 683 F.3d 1379, 1382 (Fed. Cir. 2011) (observing that the United States Court of Appeals for Veterans Claims (Court/CAVC) erred when it determined that a medical opinion based on a post-service examination of a Veteran cannot be used to establish the occurrence of a stressor); see also Patton v. West, 12 Vet. App. 272, 280 (1999) (rejecting the requirement that "something more than medical nexus evidence is required for 'credible supporting evidence'" in personal-assault cases).

A. Acquired Psychiatric Disorder

A review of the records reveals that the Veteran has been diagnosed with PTSD, depression, and substance abuse disorders.  A February 2013 Disability Benefit Questionnaire (DBQ) filled out by one of the Veteran's mental health treatment providers indicates that it is not possible to differentiate between the level of occupational and social impairment caused by each condition due to the overlapping symptoms of each respective disorder.  Lay statements submitted by the Veteran as well as history provided by the Veteran to VA and private treatment providers indicate that the Veteran was sexually assaulted during his active duty military service.  The details provided by the Veteran, including the Veteran's November 2012 lay statement, indicate that the Veteran was the target of various "Captain Mast" rituals during his active duty service aboard the U. S. S. Charles P. Cecil.  In an April 2008 VA treatment record the Veteran explained that he did not pursue a Navy career due to initiations that he was exposed to during service.  Specifically the Veteran reported that he was given instructions to report to the boiler room and ask for "a bucket of steam," which, as he later found out, was a term used to alert other personnel on the ship that he required initiation.  Over the course of this initiation the Veteran reports that his arms and legs were forcibly restrained, his clothing was removed, and his body parts and orifices were greased down and objects were inserted into his anus.  The Veteran reported feeling violated and angry; he stated that the other sailors laughed, saying the event was for all new sailors.  The Veteran did not report the incident to anyone.  He reported a subsequent history of being aggressive with women who had tried to touch his anus during sexual activity.  

At a February 2013 VA examination, the Veteran reported that he could not sleep when the ship was out on the open ocean after the sexual assault.  In a December 2009 VA treatment record, the Veteran reported first drinking alcohol at age 17, and engaging in heavy consumption of alcohol beginning in active duty service.  He also indicated that he first started using drugs during active duty service, including cannabis, cocaine, heroin and acid in unspecified quantities but that he was never disciplined for drug usage.  The Veteran reported feeling more relaxed when under the influence of substances.  There is a long history of substance abuse documented in the Veteran's VA treatment records from the early 1990s onwards, with the Veteran reporting that he drank 24 cans of beer a day as of July 1991, and that he was suspended from his job related to the sale and possession of drugs.  At that time, the Veteran reported a history of drinking fluctuating amounts of alcohol during his active duty naval service.

The Veteran's personnel records indicate that he was separated under honorable conditions and that the reason for his separation from active duty service was misconduct.  Personnel records indicate that in July 1978 the Veteran was rated as a below average performer that could only be counted on to achieve passable results with supervision.  A January 1979 personnel record indicated that he Veteran's performance was felt to be inconsistent due to unauthorized absences and that it felt that he was capable of being a much better performer and that when he was working up to potential he had a positive effect on morale.  In February 1979, the Veteran was reduced in pay grade.  An August 1979 proceeding was held to determine the circumstances of the Veteran's administrative discharge from the United States Navy, in which the officers supervising the Veteran reported that there were no issues with the Veteran's performance when he first started but that as time went on his work became inconsistent, the Veteran would "back talk" and come up with excuses for leaving a particular task and going somewhere else, and that he had a series of unauthorized absences the longest of which lasted for 8 days, which was intentional, and the shortest of which was 10 or 15 minutes.  Unauthorized absences were reportedly due to car trouble or oversleeping.  The Veteran stated that he did not really want to remain in naval service at that time and did not like one of the petty officers.  A July 1979 letter authored by the Veteran's father in support of a favorable discharge stated that the Veteran was a good boy who had never been in trouble with the police or brought shame to his family and who had joined the Navy in the hopes of pursuing additional education.

In August 2017, the Veteran submitted an October 2016 private positive etiology opinion that discussed the details of the Veteran's military sexual assault.  The psychologist who authored the opinion utilized the DSM-V to diagnose the Veteran with depression, but found that while the record documented PTSD symptoms, there was insufficient support in the Veteran's VA treatment records to confirm a diagnosis of PTSD because the Veteran's VA treatment records did not enumerate his stressor symptoms.  She did however note that the Veteran's military sexual trauma meets the stressor criterion of PTSD.  She also diagnosed the Veteran with depression, noting that a 2013 VA examination had documented sufficient symptomatology to support the diagnosis of depression.  After a discussion of the Veteran's military sexual trauma and the manner in which he reported it, relevant studies related to male sexual trauma survivors, and the Veteran's relevant treatment records, the psychologist provided a positive etiology opinion attributing the Veteran's depression to his military sexual trauma.  The Board notes that a February 2013 VA examination, although briefly discussing the Veteran's military trauma, provided a negative etiology opinion; however, the examiner addressed depression only as secondary to his service-connected callus condition.  Nevertheless, in the rationale provided by the examiner, she attributed the Veteran's depression to past history of marital issues and non-service-connected physical disabilities.

Based on the foregoing, the Board finds that the evidence in support of and against a finding of entitlement to service connection for an acquired psychiatric disorder is at least equal.  In this regard, the Board finds that the Veteran's reports of military sexual trauma have been consistent over time and that the behavior changes reported by him are partially corroborated by his personnel record and 1990s VA treatment records that predated his PTSD and depression claims.  Moreover, although there is some evidence that the Veteran's marital issues and physical health issues have a relationship with his mental health issues, the August 2017 etiology opinion is probative, as it is based on a thorough review of the Veteran's mental health treatment history, appropriate diagnostic criteria, and is supported by a thorough rationale based on relevant studies and the Veteran's mental health history.  Accordingly, entitlement to service connection for an acquired psychiatric disorder, to include depression with stressor-related disorder, is warranted here.  38 U.S.C. §§ 1101, 1131, 7105 (2012); 38 C.F.R. §§ 3.303, 3.304, 3.306 (2017).

B. Hypertension

A review of the record reveals that the Veteran has a current diagnosis of hypertension.  However, the Veteran's service treatment records are silent for a diagnosis of or treatment for hypertension.  Additionally, there is no evidence lay or otherwise that the onset of the Veteran's hypertension occurred within a year of separation from service.  In this regard, the Board notes that VA treatment records from the 1980s and 1990s are silent for hypertension.  Thus, the Board finds that there is insufficient evidence of in-service incurrence, and accordingly, an award of service connection for the Veteran's hypertension is not warranted here.  38 U.S.C. §§ 1101, 1131 (2012); 38 C.F.R. §§ 3.303, 3.304, 3.306, 3.307, 3.309 (2017).


ORDER

The petition to reopen the claim of entitlement to service connection for PTSD is granted.

The petition to reopen the claim of entitlement to service connection for a lumbar spine disability is denied.

The petition to reopen the claim of entitlement to service connection for a cervical spine disability is denied.

Entitlement to service connection for an acquired psychiatric disorder is granted.

Entitlement to service connection for hypertension is denied.




REMAND

Unfortunately, due to reasons that follow, a remand is required.  Although the Board regrets this delay, it is necessary to ensure the Veteran is afforded adequate claim development assistance.

With regard to the Veteran's bilateral foot condition claim, the Board notes that a December 1982 VA treatment record contains a diagnosis of bilateral genu varus as well as residual calluses on the left foot and indicates that the Veteran reported pain in both feet on and off since 1978 that becomes worse on prolonged standing or walking.  Accordingly, remand of this Veteran's bilateral foot claim, to include plantar fasciitis, is warranted for provision of a VA examination and procurement of an etiology opinion.

With regard to the Veteran's increased rating claim for a left toe recurrent callus, the criteria are set forth in the VA's Schedule for Rating Disabilities (rating schedule).  38 U.S.C. § 1155 (2012); 38 C.F.R. Part 4.  However, for conditions that are unlisted in the rating schedule, it is permissible to rate under a closely related disease or injury in which not only the functions affected, but the anatomical localization and symptomatology are closely analogous.  38 C.F.R. § 4.20.  

Although the Veteran is currently rated under Diagnostic Code 7804 for skin disorders, several of the DBQs and VA examination reports that have been conducted either in support of his separate service connection claim for a bilateral foot condition or in connection with the rating for his service-connected left toe recurrent callus are relevant to the schedular ratings available for conditions of the foot, which can be found in 38 C.F.R. § 4.71(a).  Additionally, the various DBQs and VA examinations contain conflicting diagnoses of the Veteran's current foot conditions.  A December 2012 DBQ indicates that the Veteran has claw toe and characterizes the Veteran's left toe callus surgery residuals as a foot injury.  However the same DBQ also indicates that the Veteran has acquired pes cavus, and affirmatively states that the Veteran does not have hallux valgus.  Another December 2012 DBQ indicates that the Veteran has both bilateral hallux valgus and bilateral plantar fasciitis, and affirmatively indicates that the Veteran does not have hammer toe or acquired pes cavus.  A February 2013 VA examination indicates that hallux valgus, acquired pes cavus, and hammer toe were absent, but characterizes the Veteran's left toe current callouses as a moderate foot injury.  A March 2013 DBQ diagnoses the Veteran with hammertoe and heel arthralgia, noting a history of injury due to wearing combat boots that has resulted in frequent ingrown nails and toe deformity to the 5th left toe with pain and swelling.  Hammer toe is diagnosed with regard to the Veteran's left little toe, as is bilateral hallux valgus of mild to moderate severity, but pes cavus is noted to be absent.  The presence of bilateral weak foot but is attributed to callouses, ingrown nails and pain, rather than characterized as a diagnosable condition.  A July 2014 examination report characterizes the Veteran's left foot callus residuals as a left foot injury without functional loss or impairment based on repetitive use or compromising weight-bearing, while a May 2017 VA examination assesses the Veteran's left toe callus formation as a flatfoot condition, noting functional loss and limitation of motion.  Moreover, VA treatment records contain diagnoses of dermatophytosis of the foot, acquired claw toe, heel arthralgia, bunions, metatarsalgia, and dystrophic nails.

As stated above, the Veteran is also seeking service connection for a bilateral foot condition.  Consistent with the benefit-of-the-doubt principle, when it is not possible to separate the effects of the service-connected disability from a nonservice-connected condition, such signs and symptoms must be attributed to the service-connected disability.  38 C.F.R. § 3.102; Mittleider v. West, 11 Vet. App. 181, 182 (1998) (per curiam).  As there are several conflicting findings with regard to the presence of foot conditions multiple left foot conditions, remand of this claim is required for a full assessment of all of the Veteran's bilateral foot conditions with, if possible, differentiation between symptoms and functional loss related to service-connected and non-service connected conditions.   

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Obtain the Veteran's outstanding VA treatment records relevant to the claims being remanded and associate those records with the claims file.  Efforts to obtain these records should be documented in the claims file.  If these records cannot be located, the Veteran must be notified.

2. Schedule the Veteran for a VA examination with an appropriate clinician to determine the nature and etiology of any current bilateral foot conditions other than his already service-connected left toe recurrent callus condition after the development in (1) has been completed.  The entire claims file and a copy of this remand must be made available to the examiner for review, and the examiner must specifically acknowledge receipt and review of these materials in any reports generated.

a. The examiner must take a detailed history from the Veteran.  If there is any clinical or medical basis for corroborating or discounting the reliability of the history provided by the Veteran, the examiner must so state, with a complete explanation in support of such a finding. 

b. The examiner must diagnose all foot conditions or skin conditions of the foot, and should comment on the various diagnoses summarized above in the body of this remand decision.  Then, for each diagnosed bilateral foot condition, the examiner should provide the following opinion:

i. Whether it is at least as likely as not (50 percent or greater probability) the Veteran's foot condition: (1) began during active service; or (2) is related to any in-service event or injury.  The examiner should comment on the December 1982 treatment in which the Veteran reports bilateral foot pain from 1978 onwards.

c. The examiner must provide all findings, along with a complete rationale for his or her opinion(s), in the examination report.  If any of the above requested opinions cannot be made without resort to speculation, the examiner must state so and provide a rationale for this conclusion, including an explanation of whether there is any potentially available information that, if obtained, would allow for a non-speculative opinion.

3. Schedule the Veteran for an examination with an appropriate clinician to determine the current severity of his left toe recurrent callus condition.  The entire claims file and a copy of this remand must be made available to the examiner for review, and the examiner must specifically acknowledge receipt and review of these materials in any reports generated. 

a. The examiner must take a detailed history from the Veteran.  If there is any clinical or medical basis for corroborating or discounting the reliability of the history provided by the Veteran, the examiner must so state, with a complete explanation in support of such a finding. 

b. Taking into account the evidence in the claims file and the Veteran's lay statements, the examiner must determine the current severity of the Veteran's left toe recurrent callus condition, and its impact on his daily activities and ability to work.  If the Veteran has multiple left foot conditions, the examiner should provide an opinion as whether the functional loss and related symptomatology attributable to the Veteran's non-service-connected left foot conditions can be differentiated from his service-connected recurrent left toe callus condition, and if so, specify the amount of functional loss and symptoms are attributable solely to the Veteran's service-connected left toe recurrent callus condition.

c. The examiner must provide all findings, along with a complete rationale for his or her opinion(s), in the examination report.  If any of the above requested opinions cannot be made without resort to speculation, the examiner must state so and provide a rationale for this conclusion, including an explanation of whether there is any potentially available information that, if obtained, would allow for a non-speculative opinion.

4. The AOJ must review the claims file and ensure that the foregoing development actions have been completed in full.  If any development is incomplete, appropriate corrective action must be implemented.  If any report does not include adequate responses to the specific opinions requested, it must be returned to the providing examiner for corrective action.

5. After undertaking any necessary additional development, readjudicate the issues on appeal.  If the benefits sought on appeal remain denied, in whole or in part, the Veteran and his representative must be provided with a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).


_____________________________________________
JENNIFER HWA
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


